DOWDELL, J. —
The only distinction made by our statutes between residents and non-residents in the bringing of suits on summons and complaint in the courts of this State,is, that in case of suit by a nonresident, security for costs must be given. — -Code, § Í347. The defendant was served personally with process while within the jurisdiction of the court. There is no pretense that he was induced by the plaintiff by any fraud or otherwise to come within the jurisdiction of the court. The action is personal and transitory, and the case falls clearly within the principle laid down in Smith v. Gibson, 83 Ala. 284; Steen v. Swadley, 126 Ala. 616, and authorities there cited; Works on Jurisdiction, p. 43. This court has drawn 'a distinction in certain cases, in actions against non-resident corporations and non-resident individuals. — Central R. R. & Banking Co. v. Carr, 76 Ala. 388; Pullman Palace Car Co. v. Harrison, 122 Ala. 149. The reason assigned in those cases for not taking jurisdiction of defendant corporations, are not applicable in cases of natural persons, and, therefore, cannot be considered as authority in support of appel-lee’s insistance. The court erred in overruling plaintiff’s demurrer to the plea in abatement.
Reversed and remanded.